Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
The Specification makes multiple references to “PPD polymers” (e.g., p.1, line 27) but does not appear to ever actually say what these are.  The first occurrence in the Specification may be properly Amended to specify “PPD (pour point depressant)” polymers.
Appropriate correction is required.

Claim Objections
Claims 1-23 are objected to because of the following informalities:  
In independent claim 1, “an aqueous polymer dispersion comprises” should recite “an aqueous polymer dispersion  comprising” (correcting the typo).  Claims 2-23 are objected to by dependency.
In claim 11, “dimethyidialkylammonium” should recite “dimethyldialkylammonium” (correcting the typo). 
In claim 18, lines 3-4, it appears “(1) at least a pre-polymer (p0) soluble in the medium (M) of formula (I)” should recite “(1) at least a pre-polymer (p0) of formula (I), soluble in the medium (M)” (for clarity; because formula (I) is p0, not M).  Claims 19-22 are objected to by dependency.
In claim 19, the hyphenation of many of the chemical names should be corrected (e.g., as in the chemical “N-alkyl(meth)acrylamides” etc.).  Applicant should carefully correct each.
Claim 22 should depend from claim 21, not claim 18 (based on “the radical polymerization control agent” presented in claim 21, not claim 18).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “at least one polymer (P), whose monomer units include at least one monomer (m) of n-alkyl(meth)acrylate, with n being of at least 6” up to 36, does not reasonably provide enablement for “at least one polymer (P), whose monomer units include at least one monomer (m) of n-alkyl(meth)acrylate, with n being of at least 6,” unbounded.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claims 1 and 4-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “at least one polymer (P), whose monomer units include at least one monomer (m) of n-alkyl(meth)acrylate, with n being of at least 6.” 
Notably, this is an unbounded range, i.e., it encompasses n of 12, 24, 36, 50, 100, 10000, infinity, etc.  In contrast, the Office observes that Applicant discloses “According to one embodiment, the monomer (m) is chosen from an alkyl(meth)acrylate of at least C8, for example of at least C12, e.g. of at least C14. Besides, the at least one monomer (m) is chosen from an alkyl (meth)acrylate of less than C36, for example of less than C30, e.g. of less than C24” (p.3, lines 12-15). 
First, Applicant does not adequately demonstrate that Applicant possessed such an invention of injecting an aqueous polymer dispersion comprising a polymer with a monomer unit a n-alkyl(meth)acrylate with n of, e.g., 50.  Accordingly, this limitation lacks an adequate Written Description as claimed.
Second, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (C) state of prior art; (D) level of ordinary skill; (F) direction provided; (G) working examples; (H) quantity of experimentation required.  That is, seven of the Wands factors do not support Enablement, six of which relate directly to the current claim scope (A/B/C/F/G/H).  Therefore, there exists a Scope of Enablement deficiency for the current claims.
Third, based on the discrepancy between the claim language and the disclosure, it is unclear if the claim encompasses injecting an aqueous polymer dispersion comprising a polymer with a monomer unit a n-alkyl(meth)acrylate with n of, e.g., 50, or if it does not.  Accordingly, the claim scope is also rendered Indefinite.
Claims 4-23 are rejected by dependency, also failing to limit the claimed range to the described and enabled scope in a definite manner.  In contrast, claims 2 and 3 are directed to the described embodiments.
Claim 18 repeats at (3) “with n being or at least 6” and raises the same deficiencies as above.
For examination purposes, claims will be read as though claims 1 and 18 recite:
“1. (Currently amended) A process for stimulation treatment of a subterranean formation for recovering oil, said process comprising injecting into said formation of an aqueous polymer dispersion comprising at least one polymer (P), whose monomer units include at least one monomer (m) of n-alkyl(meth)acrylate, with n being of at least 6 and up to 36.”

“18. (Currently amended) …
(3) at least one ethylenically unsaturated monomer (m) of n-alkyl(meth)acrylate, with n being of at least 6 and up to 36 …”

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “organic synthetic high molecular weight water-insoluble adsorbents.”
Upon consultation with the Specification, the Office observes that Applicant merely states “The porous particles may be other water-insoluble adsorbents. Suitable adsorbents include finely divided minerals, fibers, ground almond shells, ground walnut shells, and ground coconut shells. Further suitable water-insoluble adsorbents include activated carbon and/or coals, silica particulates, precipitated silicas, silica (quartz sand), alumina, silica gel, mica, orthosilicates or metasilicates, calcium silicate, sand, bauxite, kaolin, talc, zirconia, boron and glass, including glass microspheres or beads, fly ash, zeolites, diatomaceous earth, ground walnut shells, fuller's earth and organic synthetic high molecular weight water-insoluble adsorbents” (p.14, lines 1-9).  There is no other description of such “organic synthetic high molecular weight water-insoluble adsorbents.”
First, the term “organic synthetic high molecular weight water-insoluble adsorbents” is a relative term which renders the claim indefinite. The term “high molecular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, the claim scope is rendered Indefinite.
As well, “boron and glass, including glass microspheres or beads” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Second, it is moreover unclear what, exactly, is referred to by “organic synthetic high molecular weight water-insoluble adsorbents.”  While there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, one skilled in the art would not recognize what, exactly, is being claimed by “organic synthetic high molecular weight water-insoluble adsorbents,” because Applicant has not actually provided any specific examples or descriptions or the like explaining what is meant by this term.  Accordingly, Applicant has not reasonable conveyed that Applicant possesses the full scope of the invention encompassed by this term, and thus the claim lacks an adequate Written Description.
For examination purposes, claim 17 will be read as though removing “organic synthetic high molecular weight water-insoluble adsorbents” (i.e., “wherein the adsorbent material is chosen from the group consisting of activated carbon and/or coals, silica particulates, precipitated silicas, silica (quartz sand), alumina, silica gel, mica, orthosilicates or metasilicates, calcium silicate, sand, bauxite, kaolin, talc, zirconia, and fuller's earth ”). 

Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “groups of hydrophilic or ionic nature such as the alkali metal salts of carboxylic acids” twice, in lines 20-21 and lines 34-35. 
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claims 19-22 are rejected by dependency on claim 18.
For examination purposes, these will be read as though removing the phrase, i.e.: “” (similar to Applicant’s Preliminary Amendments made to claim 17).

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “groups of hydrophilic or ionic nature such as the alkali metal salts of carboxylic acids” twice, in lines 20-21 and lines 34-35. 
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
For examination purposes, claim 19 will be read as though removing the phrase, i.e.: 
“- 
- N-methacrylamide, N--alkyl(meth)acrylamides, N,N-dimethyl(meth)acrylamide, N,N-dimethylaminomethyl(meth)acrylamide, 2- (N,N-dimethylamino)ethyl(meth)acrylamide, 3-(N,N-dimethylamino)propyl(meth)acrylamide, or 4-(N,N-dimethylamino)butyl(meth)acrylamide,” (similar to Applicant’s Preliminary Amendments made to claim 17).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Baloche (2005/0085588).
Regarding independent claim 1, Baloche discloses A process for stimulation treatment of a subterranean formation for recovering oil (abstract “inhibition of the deposition of paraffins that are contained in the crude petroleum hydrocarbons”), said process comprising injecting into said formation ([0005] “The prior art then suggested the use of additives, most often polymers whose role is to delay or to modify the crystallization of paraffins and thereby to improve the oil flow properties and to prevent the agglomeration of crystals that are formed on the walls” used because [0002] “At well temperature, the paraffins are liquid and dissolved in the crude oil. During the oil's rise to the surface, its temperature drops, and the paraffins, by crystallizing, form a three-dimensional grid of needles and flakes. This results in a loss of fluidity that makes the production, the transport, the storage and even the treatment of these oils very difficult. The clogging in the pipelines and treatment equipment is frequent”; Baloche’s use must inherently or implicitly include injecting into the well and thus the formation, or else the paraffin would already crystallize in the crude oil in the well before addition of the latex dispersion) of an aqueous polymer dispersion ([0014] “The latex dispersions of this invention comprise at least 100 parts by weight of components (1) to (4) below:” [0023] “(4) water”) comprising at least one polymer (P) ([0015] “(1) 5 to 70, preferably 5 to 58, and advantageously 5 to 50 parts by weight of one or more (co)polymers, whose units come from:”), whose monomer units include at least one monomer (m) of n-alkyl(meth)acrylate, with n being of at least 6 and up to 36 ([0016] “A--50 to 100%, preferably 70 to 100%, by weight of one or more monomers of n-alkyl (meth)acrylate type, with n a variant of 6 to 40, preferably 14 to 30”).
Regarding the preamble, “stimulation treatment of a subterranean formation for recovering oil” appears to be provided by the “injecting” step already claimed and implicitly provided by Baloche as above.  See MPEP 2111.02 Effect of Preamble.  Applicant may also see the rejections over Shen and/or Nguyen below, regarding specifically use in fracturing.
Regarding claims 2-4, Baloche discloses “A--50 to 100%, preferably 70 to 100%, by weight of one or more monomers of n-alkyl (meth)acrylate type, with n a variant of 6 to 40, preferably 14 to 30” ([0016]) such as “behenyl acrylate” = C22 ([0041]).  Accordingly, Baloche discloses:
(claim 2) wherein the monomer (m) is chosen from an alkyl(meth)acrylate between C8 and C24; and/or
(claim 3) wherein the monomer (m) is chosen from iso-octyl (meth)acrylate, iso-bornyl (meth)acrylate, lauryl (meth)acrylate, octadecyl (meth)acrylate, 2-ethyl hexyl (meth)acrylate, C22 alkyl acrylate and/or a mixture thereof; and/or
(claim 4) wherein the polymer (P) comprises more than 50% and less or equal to 100% by weight of the monomer (m).
Regarding claim 5, Baloche discloses wherein the polymer (P) comprise monomers units of one or more co-monomers (m') selected from n-alkyl(meth)acrylates with n less than or equal to 6 ([0017] “B--0 to 50%, preferably 0 to 30%, by weight of one or more monomers that are not very water-soluble (solubility of less than 5% at 20°C) of (meth)acrylic type and/or vinyl type selected from among the n-alkyl (meth)acrylates with n less than or equal to 6”).
Regarding claim 6, Baloche discloses wherein the polymer (P) comprises monomer units of one or more hydrophilic monomers or amphiphilic (mAh) (e.g., [0018] “C--0 to 50%, preferably 0 to 30%, by weight of one or more polar monomers that are selected from among the (meth)acrylamides and their derivatives, such as N-methylolacrylamide, dialkylaminoethyl(meth)acrylates, the monoolefinic derivatives of sulfonic acid and phosphoric acid such as acrylamidomethyl propane sulfonic acid, N-vinylpyrrolidone, vinylpyridine and its derivatives, and hydroxyalkyl (meth)acrylates”).
Regarding claim 7, Baloche discloses wherein the polymer dispersion comprises from 1 to 80% by weight of the polymer (P) ([0015] “(1) 5 to 70, preferably 5 to 58, and advantageously 5 to 50 parts by weight of one or more (co)polymers, whose units come from:”).
Regarding claims 8 and 9, Baloche discloses “(2) 0 to 30 parts by weight of a co-solvent or a mixture of co-solvents, preferably 5 to 25, and advantageously 5 to 20, parts by weight, selected from among the ketones such as methylethylketone or methylisobutylketone, the aromatic solvents such as toluene, xylene and the mixtures of aromatic hydrocarbons, the alcohols such as butanol or isopropanol, the glycols and polyglycol ethers such as ethylene or propylene glycol, diethylene glycol or dipropylene glycol. Preferably, monomethyl or ethyl ether propylene or dipropylene glycol is selected” ([0021]).  Accordingly, Baloche discloses:
(claim 8) wherein the polymer dispersion comprises a water-miscible solvent or a mixture of solvents; and further
(claim 9) wherein the water-miscible solvent or a mixture of solvents is selected from the group consisting of monoethylene glycol, propylene glycol and/or tripropylene glycol, and/or ethylene glycol mono n-butyl ether (EGMBE).
Regarding claims 10 and 11, Baloche discloses “(3) 0.1 to 10, preferably 0.1 to 8, and advantageously 0.5 to 5, parts by weight of one or more surfactants (ionic surfactants and/or nonionic surfactants and/or protective colloids such as polyvinyl alcohols and/or amphiphilic polymers that are selected from among the sulfates or sulfonates of fatty alcohols or alkylphenol, but also the alkylbenzene sulfonates and sulfosuccinates, the quaternary ammonium salts such as dimethyldialkylammonium chlorides and ethoxylated fatty alcohols)” ([0022]).  Accordingly, Baloche discloses:
(claim 10) wherein the polymer dispersion comprises from 0 to 10% by weight of one or more surfactants; and further
(claim 11) wherein the surfactant is chosen from fatty alcohols or alkylphenol sulfates or sulfonates, alkylbenzene sulfonates, sulfosuccinates, quaternary ammonium salts, dimethyldialkylammonium chloride or ethylated fatty alcohol.
Regarding claim 23, Baloche discloses wherein the polymer dispersion is used for inhibiting wax formation (abstract “inhibition of the deposition of paraffins that are contained in the crude petroleum hydrocarbons”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being obvious over Baloche as in claim 1, and further in view of Shen (2015/0096751).
Regarding claim 12, Baloche discloses “The prior art then suggested the use of additives, most often polymers whose role is to delay or to modify the crystallization of paraffins and thereby to improve the oil flow properties and to prevent the agglomeration of crystals that are formed on the walls” ([0005]) and provides Baloche’s own version (abstract), used because “At well temperature, the paraffins are liquid and dissolved in the crude oil. During the oil's rise to the surface, its temperature drops, and the paraffins, by crystallizing, form a three-dimensional grid of needles and flakes. This results in a loss of fluidity that makes the production, the transport, the storage and even the treatment of these oils very difficult. The clogging in the pipelines and treatment equipment is frequent” ([0002]).
However, Baloche fails to specify mixing the acrylic polymer latex dispersion with an aqueous fracturing fluid before providing it into the crude oil in the well and thus formation.
Nevertheless, providing paraffin inhibitors into aqueous fracturing fluids is rather well-known in the art.  For example, Shen teaches “treating a well with well treatment agent includes disposing a hydraulic fracturing composition comprising the well treatment agent in a well” (abstract) wherein “In the hydraulic fracturing composition, the fluid is included to contact and expand the SAP into the expanded state. The fluid is an aqueous fluid that includes water” ([0071]) and “the hydraulic fracturing composition further includes a well treatment agent for flow assurance, performance enhancement, and fluid stability. Suitable well treatment agents include those that can address undesired effects caused by scale formation, salt formation, paraffin deposition, asphaltene deposition, foaming agent deposition, emulsification, gas hydrate formation, corrosion, foaming agents, oxygen scavengers, H2S scavengers, biocides, surfactants, or a combination thereof” ([0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baloche to include, specifically, “wherein the polymer dispersion is mixed with an aqueous fracturing fluid before injection into the oil well,” in order to include a well treatment agent for “flow assurance, performance enhancement, and fluid stability” in the hydraulic fracturing composition.
Regarding claims 13 and 14, as in claim 12, Shen teaches including a well treatment agent for paraffin deposition in a hydraulic fracturing fluid, in order to provide flow assurance, performance enhancement, and fluid stability.  Shen further teaches “the hydraulic fracturing composition includes a viscous polymer” ([0088]) wherein “the viscous polymer comprises a linear polymer such as a polyacrylamide” and “The presence of the viscous polymer also helps to reduce the friction pressure” ([0090]).  
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baloche to include a polyacrylamide friction reducer, in order to “[help] to reduce the friction pressure” of the hydraulic fracturing fluid with the paraffin inhibitor (thereby including:
(claim 13) wherein the fracturing fluid comprises a friction reducer; and further
(claim 14) wherein the friction reducer compound is a polyacrylamide based (co)polymer).

Claims 15-17 are rejected under 35 U.S.C. 103 as being obvious over Baloche as in claim 1, and further in view of Nguyen (2005/0028976).
Regarding claims 15-17, Baloche discloses “The prior art then suggested the use of additives, most often polymers whose role is to delay or to modify the crystallization of paraffins and thereby to improve the oil flow properties and to prevent the agglomeration of crystals that are formed on the walls” ([0005]) and provides Baloche’s own version (abstract), used because “At well temperature, the paraffins are liquid and dissolved in the crude oil. During the oil's rise to the surface, its temperature drops, and the paraffins, by crystallizing, form a three-dimensional grid of needles and flakes. This results in a loss of fluidity that makes the production, the transport, the storage and even the treatment of these oils very difficult. The clogging in the pipelines and treatment equipment is frequent” ([0002]).
However, Baloche fails to specify impregnating the acrylic polymer latex dispersion in a solid particle before introducing into the formation. 
Nevertheless, providing paraffin inhibitors on solids for fracturing is rather well-known in the art.  Nguyen teaches “creating and using particulate materials having treating agents absorbed thereon” (abstract) such as “gel breakers, scale inhibitors, biocides, corrosion inhibitors, paraffin inhibitors, and other any other treating agent” by “impregnation, deposition, or adsorption thereon” ([0007]) of “Any particulate material suitable for use in conjunction with subterranean applications is suitable for use as the particulate material in the compositions and methods of the present invention. For instance, natural sand, quartz sand, garnet, glass, walnut hulls, nylon pellets, bauxite, ceramics, polymeric materials, carbon composites, natural or synthetic polymers, resin beads, and mixtures thereof are suitable” ([0014]).  Nguyen further teaches “When a coated and treated particulate is mixed with a liquid such as a servicing fluid, the treating agent is gradually released into the servicing fluid” ([0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baloche to include impregnation of the paraffin inhibitor thereon such particulate materials as in Nguyen, in order to gradually release the paraffin inhibitor into the servicing fluid (thereby including:
(claim 15) wherein the polymer dispersion is impregnated into a solid particle before introduction into the subterranean formation, wherein the solid particle comprises a porous material or an adsorbent or an absorbent material or a mixture thereof; and further
(claim 16) wherein the adsorbent material is a porous proppant particle; and/or
(claim 17) wherein the adsorbent material is chosen from the group consisting of activated carbon and/or coals, silica particulates, precipitated silicas, silica (quartz sand), alumina, silica gel, mica, orthosilicates or metasilicates, calcium silicate, sand, bauxite, kaolin, talc, zirconia, glass microspheres or beads, fly ash, zeolites, diatomaceous earth, ground walnut shells, and fuller's earth).
Second, the modification is obvious as no more than the use of familiar elements (known treating agents; known solids) according to known techniques (impregnation/adsorption) in a manner that achieves predictable results (gradually releasing paraffin inhibitor into a servicing fluid).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.

Claims 18-22 are rejected under 35 U.S.C. 103 as being obvious over Baloche as in claim 1, and further in view of Dufils (2020/0102407).
The applied reference to Dufils has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: 
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 18, Baloche provides all elements, except for preparing the polymer dispersion is prepared by a process comprising a step (E) of free radical polymerization in an aqueous medium (M) in the presence of: 
(1) at least a prepolymer (p0) soluble in the medium (M) of formula (I) … 
(2) at least one free-radical polymerization initiator, and 
(3) at least one ethylenically unsaturated monomer (m) of n-alkyl(meth)acrylate, with n being of at least 6 and up to 36, 
wherein the aqueous medium (M) includes water and optionally at least one water miscible solvent.
Dufils teaches “a process for preparation of a polymer dispersion comprising a step (E) of free radical polymerization in an aqueous medium (M) in the presence of: at least a pre-polymer (p0) soluble in the medium (M), at least one free-radical polymerization initiator, and at least one ethylenically unsaturated hydrophobic monomer (m) which is chosen from an alkyl (meth)acrylate of at least C6, wherein the aqueous medium (M) includes water and at least one water miscible solvent” (abstract) for “inhibiting wax formation” ([0001]) because “The presence of waxes, even small amount, can complicate the extraction of crude oil” ([0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baloche to include “preparing the polymer dispersion is prepared by a process comprising a step (E) of free radical polymerization in an aqueous medium (M) in the presence of: 
(1) at least a prepolymer (p0) of formula (I), soluble in the medium (M) … 
(2) at least one free-radical polymerization initiator, and 
(3) at least one ethylenically unsaturated monomer (m) of n-alkyl(meth)acrylate, with n being of at least 6 and up to 36, 
wherein the aqueous medium (M) includes water and optionally at least one water miscible solvent,” as in Dufils, in order to prepare a polymer dispersion for inhibiting wax formation in crude oil.
Regarding claim 19, Dufils as in claim 18 further teaches wherein the polymer chain [A] is selected from the homo- and copolymers (random, gradient or block) resulting from the polymerization of at least one monomer (mA,) selected from: 
- acrylic acid, methacrylic acid, itaconic acid, maleic acid or fumaric acid ([0044] “ethylenically unsaturated monocarboxylic and dicarboxylic acids, such as acrylic acid, methacrylic acid, itaconic acid, maleic acid or fumaric acid”), 
- acrylamide, methacrylamide, N-methylolacrylamide or -methacrylamide, N-alkyl(meth)acrylamides, N,N-dimethyl(meth)acrylamide, N,N-dimethylaminomethyl(meth)acrylamide, 2-(N,N-dimethylamino)ethyl(meth)acrylamide, 3-(N,N-dimethylamino) propyl(meth)acrylamide, or 4-(N,N-dimethylamino)butyl(meth)acrylamide ([0040] “unsaturated carboxylic acid amides, such as acrylamide, methacrylamide, N-methylolacrylamide or -methacrylamide, N-alkyl(meth)acrylamides, N,N-dimethyl(meth)acrylamide, N,N-dimethylaminomethyl(meth)acrylamide, 2-(N,N-dimethylamino)ethyl(meth)acrylamide, 3-(N,N-dimethylamino)propyl(meth)acrylamide, or 4-(N,N-dimethylamino)butyl(meth)acrylamide”),
- vinylformamide, vinylacetamide, N-vinylpyrrolidone and N-vinylcaprolactam ([0041] “vinylamine amides, in particular vinylformamide, vinylacetamide, N-vinylpyrrolidone and N-vinylcaprolactam”).
Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baloche to include the same as in Dufils, in order to prepare a polymer dispersion for inhibiting wax formation in crude oil.
Regarding claim 20, Dufils as in claim 18 further teaches wherein the polymer chain [A] has a number-average molar mass of less than 50,000 g/mol and more than 500 g/mol ([0092] “It should moreover be noted that the polymer chain [A] of the pre-polymer (p0) has more particularly a number-average molar mass of less than 50 000 g/mol, for example, less than 20 000 g/mol, and more than 500 g/mol”).
Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baloche to include the same as in Dufils, in order to prepare a polymer dispersion for inhibiting wax formation in crude oil.
Regarding claim 21, Dufils as in claim 18 further teaches wherein the pre-polymer (p0) is obtained by a preparation step (E°) of controlled radical polymerization of a composition comprising ([0094] “The pre-polymer (p0) of invention may typically be obtained by a preparation step (E0) of controlled radical polymerization of a composition comprising”): 
- monomers containing identical or different hydrophilic monomers (mAh), optionally together with at least one hydrophobic monomer ([0094] “monomers containing (and usually consisting of) identical or different (generally identical) hydrophilic monomers (mAh) as defined above, optionally together with at least one hydrophobic monomer (mAH) as defined above”); 
- a radical polymerization control agent ([0096] “a radical polymerization control agent”); and 
- a free-radical polymerization initiator ([0097] “a free-radical polymerization initiator”).
Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baloche to include the same as in Dufils, in order to prepare a polymer dispersion for inhibiting wax formation in crude oil.
Regarding claim 22, Dufils as in claim 18 further teaches wherein the radical polymerization control agent is a xanthate, dithiocarbamate or dithiocarbazate ([0096] “preferably xanthate, dithiocarbamate, dithiocarbazate, trithiocarbonate, dithioester or dithiobenzoate”).
Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baloche to include the same as in Dufils, in order to prepare a polymer dispersion for inhibiting wax formation in crude oil.

Conclusion
As above, Applicant may correct the Objections and 112 Rejections then incorporate claim 18 into independent claim 1 and overcome the 102(a)(2) reference to Dufils with either the (1)/(2) showing under 37 CFR 1.130(a) or (3) statement pursuant to 35 U.S.C. 102(b)(2)(C).  As always, Applicant may contact the Examiner for further discussion.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Harrisson (2017/0096516) discloses the same polymerization process as in claims 18-22.  However, this reference fails to disclose, teach, or contemplate inhibiting wax deposition, especially in an oilfield environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674